DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 10/04/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Anada et al. (US 2016/0276198), hereinafter Anada, in view of Tian et al. (US 2008/0254220), hereinafter Tian.
Regarding claim 1, Anada discloses (see figures 1-28) a semiconductor manufacturing apparatus member (figure 2, part 110a) in which an insulating electrostatic chuck (figure 2, part 11) having a wafer placement surface (figure 2, part 11a) and provided with a narrow hole penetrating in the thickness direction (figure 2, part 15) and a conductive cooling plate (figure 2, part 50) provided with a gas supply hole penetrating in the thickness direction (figure 2, part 53) are bonded together (figure 2, parts 11 and 50; through 11b)(paragraph [0043]; the electrostatic chuck 110 according to this embodiment includes a ceramic dielectric substrate 11, a base plate 50, and an insulator plug 70), the semiconductor manufacturing apparatus member (figure 2, part 110a) comprising: a plug chamber (figures 2 and 3, part plug chamber where the  composed of at least one of a cooling plate side recess (figure 3, part 53a)  provided from a facing surface of the conductive cooling plate (figures 2 and 3, part 50) facing the insulating electrostatic chuck (figures 2 and 3, part 11) toward a surface opposite to the facing surface (figure 3, part 53a); a porous insulating air permeable plug (figure 3, part 71) disposed in the plug chamber (figures 2 and 3, part plug chamber where the porous insulating air permeable plug 70 is disposed) (paragraph [0099]; the insulator plug 70 includes a ceramic porous body 71 and a ceramic insulating film 72); an annular dense layer (figure 3, part 72) provided on the surface of the porous insulating air permeable plug (figure 3, part 71) so as to separate the surface of the porous insulating air permeable plug (figure 3, part 71) into a narrow hole side surface including a part facing the narrow hole (figure 3, part 15) and not directly facing the conductive cooling plate (figure 2, part 50) and a gas supply hole side surface including a part facing the gas supply hole (figure 2, part 53)(paragraph [0101]; the ceramic insulating film 72 is denser than the ceramic porous body 71); and wherein the porous insulating air permeable plug  (figure 3, part 71) is a cylindrical member  (figure 6A, part 71)(paragraph [0229]; in the electrostatic chuck 110 according to this embodiment, one ceramic porous body 71 may be provided in a cylindrical shape).
Anada does not expressly disclose an adhesive layer filled between the annular dense layer and the wall surface of the plug chamber.
Tian teaches (see figures 1-18) an adhesive layer (figures 11 and 12, part 164) filled between the dense layer (figures 11 and 12, part 160) and the wall surface of the plug chamber (figure 11 and 12, part plug chamber 108)(paragraph [0108]; the adhesive 164).
(paragraphs [0112]-[0113]).
Regarding claim 2, Anada and Tian teach everything claimed as applied above (see claim 1). Further, Anada discloses (see figures 1-28) the annular dense layer (figure 3, part 72) is a heat-resistant resin film (figure 3, part 72) (paragraph [0120]; the insulating film may be formed from resin or rubber by a sleeve).
Regarding claim 4, Anada and Tian teach everything claimed as applied above (see claim 1). Further, Anada discloses (see figures 1-28) the annular dense layer (figure 3, part 72) is a thermal-sprayed film (figure 3, part 72) (paragraph [0108]; the ceramic insulating film 72 is formed by thermal spraying on the side surface of the ceramic porous body 71).
Regarding claim 5, Anada and Tian teach everything claimed as applied above (see claim 4). Further, Anada discloses (see figures 1-28) the thermal-sprayed film (figure 3, part 72) (paragraph [0108]; the ceramic insulating film 72 is formed by thermal spraying on the side surface of the ceramic porous body 71) is made of the same material as that of the porous insulating air permeable plug (figure 3, part 71) (paragraphs [0099]-[0101]; the material of the ceramic porous body 71 may be e.g. Al.sub.2O.sub.3, Y.sub.2O.sub.3 … The ceramic .
Regarding claim 7, Anada and Tian teach everything claimed as applied above (see claim 1). Further, Anada discloses (see figures 1-28) the plug chamber (figures 2 and 3, part plug chamber where the porous insulating air permeable plug 70 is disposed) is composed of the cooling plate side recess (figure 3, part 53a).
Regarding claim 8, Anada and Tian teach everything claimed as applied above (see claim 1). Further, Anada discloses (see figures 1-28) a method for manufacturing the semiconductor manufacturing apparatus member (figure 2, part 110a), the method comprising the steps of: (a) preparing the insulating electrostatic chuck (figure 2, part 11; preparing 11 in the moment when is created this specific part) and the conductive cooling plate before (figure 2, part 50; preparing 50 in the moment when is created this specific part) being bonded to each other (figure 3, part 60)(paragraph [0089]; the ceramic dielectric substrate 11 is fixed on the base plate 50 with a bonding member 60) and preparing the porous insulating air permeable plug (figure 3, part 71; preparing 71 in the moment when is created this specific part) before being disposed in the plug chamber  (figures 2 and 3, part plug chamber where the porous insulating air permeable plug 70 is disposed) and before being provided with the annular dense layer (figure 3, part 72); (b) providing the porous insulating air permeable plug (figure 3, part 71) with the annular dense layer (figure 3, part 72), then disposing the porous insulating air permeable plug (figure 3, part 71) in a predetermined part that later becomes the plug chamber (figures 2 and 3, part plug chamber where the porous insulating air permeable plug 70 is disposed); (figure 2, part 11) and the conductive cooling plate (figure 2, part 50) to each other (figure 3, part 60). However, Anada does not expressly disclose then applying adhesive slurry to the annular dense layer of the porous insulating air permeable plug, and curing the adhesive slurry between the annular dense layer and the wall surface of the part to form the adhesive layer.
Tian teaches (see figures 1-18) then applying adhesive slurry (figures 11 and 12, part 164) to the annular dense layer (figures 11 and 12, part 160) of the porous insulating air permeable plug (figures 11 and 12, part 161), and curing the adhesive slurry (figures 11 and 12, part 164) between the annular dense layer (figures 11 and 12, part 160) and the wall surface of the part (figures 11 and 12, part wall surface of 50) to form the adhesive layer (figures 11 and 12, part 164) (paragraphs [107]-[110]; the discharge prevention member bodies 161 in the number corresponding to the number of the gas ejection holes 108 are prepared.  Next, the side face of each of the discharge prevention member bodies 161 is covered with the dense member 160 and each of the discharge prevention members 162 is formed… At this time, an adhesive is applied between the discharge prevention members 162 and the gas ejection holes… The attachment of the discharge prevention member body 162 to the top plate 50 body is performed at a high temperature so that adhesive 164 is fused).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the member of Anada with the adhesive layer features as taught Tian and obtain a method for manufacturing the semiconductor manufacturing apparatus member, the method comprising the steps of: (a) preparing the insulating electrostatic chuck and the conductive cooling plate before being bonded to each (paragraphs [0112]-[0113]).
Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Anada et al. (US 2016/0276198), hereinafter Anada, in view of Tian et al. (US 2008/0254220), hereinafter Tian, and further in view of Comendant (US 2016/0352260).
Regarding claim 3, Anada and Tian teach everything claimed as applied above (see claim 2). Further, Anada discloses (see figures 1-28) the heat-resistant resin film (figure 3, part 72) (paragraph [0120]; the insulating film may be formed from resin or rubber by a sleeve). However, Anada does not expressly disclose the heat-resistant resin film is a fluorine-based resin film or a polyimide-based resin film.
Comendant teaches (see figures 1) the heat-resistant resin film is a fluorine-based resin film or a polyimide-based resin film (figure 1, part 108) (paragraph [0025]; the porous plug 108 may be coated on the sides with alumina or some other ceramic, or insulating material such as a polymer, preferably leaving the top and bottom surfaces uncoated.  This can serve to insulate the areas of the plug that may cause arcing).
(paragraph [0025]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anada et al. (US 2016/0276198), hereinafter Anada, in view of Tian et al. (US 2008/0254220), hereinafter Tian, and further in view of Hiroya et al. (JP 2013232641; English translation), hereinafter Hiroya.
Regarding claim 6, Anada and Tian teach everything claimed as applied above (see claim 1). Further, Anada discloses (see figures 1-28) the plug chamber (figures 2 and 3, part plug chamber where the porous insulating air permeable plug 70 is disposed) has at least the cooling plate side recess (figure 3, part 53a), and wherein the annular dense layer (figure 3, part 72) is provided at a position on the side surface of the porous insulating air permeable plug (figure 3, part 71) that faces the wall surface of the cooling plate side recess (figure 3, part 53a). However, Anada does not expressly disclose the electrostatic chuck side recess.
Hiroya teaches (see figures 1-4) the plug chamber (figure 2, part plug chamber where the porous insulating air permeable plug 36 is disposed) has at least the electrostatic chuck side recess (figure 2, part 26), and the side surface of the porous insulating air permeable plug (figure 2, part side surface of 36) that faces the wall surface of the electrostatic chuck side recess (figure 2, part wall surface of 26).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the member of Anada with the plug chamber features as taught Hiroya and obtain the plug chamber has at least the electrostatic chuck side recess, and wherein the annular dense layer is provided at a position on the side surface of the (Abstract).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Additional, Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 06/28/2021 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a) and MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839
	
	

	/THIENVU V TRAN/                            Supervisory Patent Examiner, Art Unit 2839